Judgment unanimously affirmed, with costs. We are satisfied that a uniform scheme of restrictions was intended by the North End Land Improvement Company, and that a general plan was established for the development of the tract as a residential neighborhood from which should be excluded all manufacturing and business enterprises which might be offensive, to the owners of *826houses situated on said tract. The defendant was held at the trial not for maintaining a nuisance, but for violating the restrictive covenant, and with that conclusion we are in accord. The violation by defendant was in the teeth of the covenant contained in its own deed and in the face of the public record showing like restrictions effective against all who bought land in the tract. Present — Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ.